Response to Arguments
Applicant's arguments filed 6 July 2021 have been fully considered but they are not persuasive..
In response to applicant's argument that the cell is defined by the partition walls and everything in the partition walls, which includes the retainer, the claim language does not make it clear that the retainer is considered part of the cell.  Claim 1 language that now says “within each cell is a retainer which is a physically distinct structure defining the cell” and previously said “within each cell is a retainer, which is a physically distinct from structure defining the cell” where the word “from” suggested that the retainer and the cell were distinct structures from one another, not that the cell was defined also by the retainer.  Even now, the claim language does not clearly define the retainer as part of the cell.  Applicant should amend the claims to make it clear that the retainer is considered part of the cell and should not use circular references to define the cell (which includes the retainer) as part of itself.  The deletion of “from” in claim 1 leads to alternate possible interpretations.  For this reason, the amended claims will not be entered. 
In response to applicant's argument that Narazaki is nonanalogous art, arguments that alleged anticipatory prior art is “nonanalogous” are not ‘germane’ to a rejection under section 102, see MPEP 2131.05.
In response to applicant's argument In response to applicant's argument that Narazaki does not disclose that "a shape of the first perimeter and dimensions of the first internal area, the retainer maintains the preform charge in an as-received orientation during conveyance of the cartridge," a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use (securing some preform charge), then it meets the claim.  Applicant attempts to define the structure of the retainer in terms of a preform charge having no claimed structure.  If the retainer should have a particular size and shape for a particular reason, applicant should claim that shape and size that is so important to the invention.  Instead, applicant attempts to claim any shape and size for any preform charge shape and size.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705.  The examiner can normally be reached on Monday-Friday (7:30-3:30).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOLLIE IMPINK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799